Citation Nr: 1029862	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  04-05 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for hypertension.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel




INTRODUCTION

The appellant served in the Puerto Rico Army National Guard and 
had periods of active duty for training (ACDUTRA) and inactive 
duty for training (INACDUTRA).  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to service connection for 
left ear hearing loss, bipolar disorder, and hypertension.  
Timely appeals were noted from that decision.

A hearing on these matters was held before a Decisions Review 
Officer on July 21, 2006.  A copy of the hearing transcript has 
been associated with the file.

In May 2009, the Board denied entitlement to service connection 
for bipolar disorder and hypertension.  The Veteran subsequently 
appealed that decision to the Court.  In March 2010, a Joint 
Motion for an Order Vacating the Board Decision (Joint Motion) 
was brought before the Court.  In an Order dated that same month, 
the Court vacated the May 2009 Board decision pursuant to the 
Joint Motion, and remanded the case to the Board for 
readjudication consistent with its Order.

A review of the record reflects that the Veteran perfected an 
appeal for service connection for left ear hearing loss in 
February 2004.   Service connection for left ear hearing loss was 
granted by rating decision dated April 2010, which represents a 
substantial grant of the benefit sought.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the March 2010 Joint Motion, the parties pointed out that lay 
evidence submitted by the Veteran and his mother suggests that  
the Veteran's bipolar disorder and hypertension had their initial 
onset during periods of ACDUTRA in 1997, 1998, and 1999, and that 
the Veteran's Army National Guard Retirement Points History 
Statement reflects that he received points for active service 
during those years.  A September 2000 Army National Guard 
Retirement History Statement does show that the Veteran 
accumulated retirement points for service in 1997, 1998 and 1999; 
it does not indicate the beginning and ending dates of any 
periods of active duty or ACDUTRA, or whether the Veteran was on 
active duty or ACDUTRA during the initial onset of bipolar 
disorder and/or hypertension.  Thus, upon remand, an attempt to 
verify the Veteran's periods of active duty and ACDUTRA should be 
made.  The National Personnel Records Center (NPRC) and/or any 
other indicated agency should also be contacted for any and all 
records verifying service.  The Board is particularly interested 
in further verifying the dates of any periods of active duty 
and/or ACDUTRA in 1997, 1998, and 1999. 

In addition, VA examination reports dated in August 2002 
diagnosed bipolar disorder and hypertension, but no opinions as 
to the etiology of these disorders were offered.  Thus, the 
Veteran should be scheduled for new VA examinations upon remand 
to determine the nature and etiology of his bipolar disorder and 
hypertension. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Puerto Rico Army National 
Guard, the National Personnel Records Center 
and/or any other appropriate agency, and 
request verification of all periods of active 
duty and ACDUTRA during the Veteran's service 
with the Puerto Rico Army National Guard.  
Beginning and ending dates for each verified 
period of active duty, or ACDUTRA must be 
provided. The Board is particularly 
interested in verifying whether the Veteran 
had active duty or ACDUTRA in 1997, 1998, or 
1999.  If such information is unavailable, a 
negative response must be obtained.  

2.  Schedule the Veteran for a VA examination 
to determine the current nature and etiology 
of any psychiatric disability.  The claims 
file should be reviewed by the examiner and 
that review should be indicated in the 
examination report.  All appropriate tests 
and studies should be conducted.  The RO 
should also provide the examiner with the 
dates of all of the Veteran's verified 
periods of active duty and ACDUTRA.  

For any psychiatric disability identified, 
the examiner should indicate whether it is at 
least as likely as not (50 percent likelihood 
or greater) that it had its onset or was 
aggravated by a period of active duty or 
ACDUTRA.  A complete rationale for all 
opinions expressed must be provided.  

3.  Schedule the Veteran for a VA examination 
to determine the current nature and etiology 
of his hypertension.  The claims file should 
be reviewed by the examiner and that review 
should be indicated in the examination 
report.  All appropriate tests and studies 
should be conducted.  The RO should also 
provide the examiner with the dates of all of 
the Veteran's verified periods of active duty 
and ACDUTRA.  

If hypertension is identified, the examiner 
should indicate whether it is at least as 
likely as not (50 percent likelihood or 
greater) that it had its onset or was 
aggravated by a period of active duty or 
ACDUTRA.  A complete rationale for all 
opinions expressed must be provided.  

4.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to the 
file since the most recent VA adjudication.  
If the issues on appeal continue to be 
denied, the Veteran and his representative, 
if any, must be provided a supplemental 
statement of the case.  The Veteran must then 
be given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate review.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.      
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


 
